Exhibit 10.2

HERITAGE COMMERCE CORP
RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the "Agreement") between HERITAGE COMMERCE CORP
(the "Company") and WALTER KACZMAREK ("Executive") is effective as of March 17,
2005 (the "Effective Date").

R E C I T A L S:

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved and authorized the Stock Award (as hereinafter defined) and the
Company's entry into this Agreement with the Executive; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of the Executive's Stock Award.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

Definitions

.



"Affiliate"

means (i) any entity that is controlled by the Company, whether directly or
indirectly, and (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.



"Beneficiary"

means any person(s) designated by the Executive on a beneficiary designation
form, or, if no form, any person(s) entitled to receive any amounts owing to the
Executive upon his death by reason of having been named in the Executive's will
or trust agreement or having qualified as a taker of the Executive's property
under the laws of intestacy.



"Board"

means the Board of Directors of Heritage Commerce Corp.



"Change of Control"

shall mean:



the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 40% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock" or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this Subsection (a), the
following acquisitions shall not constitute a Change of Control; (i) any
acquisition directly from the Company, (ii) any acquisition by the Company that
reduces the number of shares issued and outstanding through a stock repurchase
program or otherwise, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of Subsection (c)
of this Section 1(d)(i); or

a majority of the individuals who, as of the Effective Date, constitute the
Board (the "Incumbent Board") cease for any reason other than resignation, death
or disability to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of this Agreement,
or of the action of the Board, providing for such Business Combination; or

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

"Code"

means the Internal Revenue Code of 1986, as amended and any successor provisions
to such sections.



"Committee"

means the Compensation Committee appointed by the Board.



"Disability" shall mean a physical or mental condition of the Executive which
occurs and persists and which, in the written opinion of a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive's
legal representative, and, in the written opinion of such physician, the
condition will render Executive unable to return to his duties for an indefinite
period of not less than 90 days.

"Employment Agreement" shall mean that certain Employment Agreement dated of
even date herewith by and between the Executive and the Company.

"Exchange Act"

means the Securities Exchange Act of 1934, as amended.



"Fair Market Value"

means the closing price of a Share on the NASDAQ National Market as published in
the Wall Street Journal; if, however, there is no trading of Shares on the date
in question, then the closing price of the Shares as so reported, on the last
preceding date on which there was trading shall instead be used to determine
Fair Market Value. If Fair Market Value for any date in question cannot be
determined as provided above, Fair Market Value shall be determined by the
Committee by whatever method or means the members, in the good faith exercise of
their discretion, at that time shall deem appropriate.



"Good Reason" shall have the meaning afforded in the Employment Agreement.

"Retirement"

means retirement in accordance with the policies of the Company or Affiliate
which employs the Executive.



"Shares"

means shares of Common Stock, no par value, of the Company or such other
securities as may be issued pursuant to an adjustment made under Section 2 of
this Agreement.



"Tax Withholding Date"

shall mean the earliest date the obligation to withhold tax with respect to a
Stock Award arises.



Award of Stock. Subject to the terms and conditions of this Agreement, the
Company hereby awards the Executive fifty-one thousand (51,000) Shares (the
"Stock Award"). Subject to adjustment as provided in Section 8, there shall be
reserved for issuance fifty-one thousand (51,000) Shares for the purpose of this
Stock Award. Receipt of this Stock Award does not confer upon Executive any
rights of a shareholder with respect to any Shares subject to the Stock Award
except as provided herein.

Vesting of Stock Award. The unvested portion of this Stock Award is subject to
forfeiture. Subject to the terms of this Agreement, including without
limitation, the Executive's fulfillment of the employment requirements in
Section 5 below, the Stock Award will vest and become free of restrictions in
accordance with the following schedule (except in the case of the Executive's
termination of employment due to his death, Disability, without Cause or for
Good Reason or an earlier Change of Control of the Company):



Date

Percentage of Stock
Award That Will Vest
And Become Free of Restrictions

On the third anniversary of the Effective Date

25%

On the fourth anniversary of the Effective Date

25%

On the fifth anniversary of the Effective Date

25%

On the sixth anniversary of the Effective Date

25%



As soon as administratively feasible after the vesting of any portion of the
Stock Award and the Executive's payment of any applicable taxes, the Company
will deliver to the Executive (or to the Executive's designated Beneficiary if
the Executive is not then living) evidence of the Executive's ownership (by book
entry or certificate), of the Shares subject to the Stock Award that have vested
and for which the Executive has paid any applicable taxes. The Executive will
have a taxable event on the date that each tranche of the Executive's Stock
Award vests. By accepting the Stock Award, the Executive, his Beneficiary(ies),
or legal representative shall be conclusively deemed to have indicated his or
their acceptance and ratification of, and consent to, any action taken by the
Committee or the Company.

Cancellation of Stock Award. The Committee has the right to cancel all or any
portion of the Stock Award, whether or not vested or deferred, if the Committee
determines in good faith that the Executive has done any of the following:
(i) committed a felony; (ii) committed fraud; (iii) embezzled; (iv) disclosed
confidential information or trade secrets; (v) was terminated for Cause (as
defined in the Employment Agreement); or (vi) engaged in any activity in
competition with the business of the Company or any subsidiary or Affiliate of
the Company. The Committee Chairman shall have the power and authority to
suspend all or any portion of the Stock Award if the Committee Chairman makes in
good faith the determination described in the foregoing sentence. Any such
suspension of a Stock Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This Section 4
shall have no application for a two year period following a Change of Control of
the Company. A breach by the Executive, his Beneficiary(ies), or legal
representative, of any restrictions, terms or conditions contained in this
Agreement, or otherwise established by the Committee with respect to the Stock
Award will, unless waived in whole or in part by the Committee, cause a
forfeiture of the Stock Award.

Employment Requirements. Except as provided herein, the Executive must remain
employed by the Company or one of its Affiliates until the Executive's Stock
Award (or portion thereof) has vested to retain the Stock Award (or portion
thereof, as the case may be). If the Executive's employment ceases for any
reason (other than due to the Executive's death, Disability, without Cause or
for Good Reason) before the Executive's entire Stock Award has fully vested,
including, without limitation, due to the Executive's Retirement, the Executive
will forfeit that portion of the Stock Award that has not vested as of the date
the Executive's employment ceases unless the Committee determines otherwise. If
the Executive's employment terminates due to the Executive's death, Disability,
without Cause or for Good Reason prior to the Executive's Stock Award fully
vesting, the unvested portion of the Executive's Stock Award will vest as of the
date of the Executive's termination.

Effect of a Change of Control

. The Stock Award will vest and become free of restrictions on the date a Change
of Control of the Company occurs.



Nontransferability

. Until it has vested, the Executive may not assign or transfer any portion the
Stock Award nor any of the Executive's rights pertaining thereto by any means
other than by will or the laws of descent and distribution.



Voting and Dividends. The Executive shall have the right to vote Shares
comprising any portion of the Stock Award that has not vested and to receive any
cash dividends or cash distributions that may be paid with respect thereto. In
the event of a stock dividend, stock distribution, stock split, division of
Shares or other corporate structure change, any outstanding Stock Award shall be
automatically adjusted so that the value of the Executive's interest shall not
be decreased by reason of the occurrence of such event. Any such adjustment
which results in the issuance of additional Shares with respect to any unvested
share of the Executive's Stock Award will be subject to the same restrictions as
is such unvested share of the Stock Award.

No Right to Continued Employment

. Nothing in this Agreement shall confer on the Executive any right to continue
in the employment of the Company or its Affiliates for any given period or on
any specified terms nor in any way affect the Company's or its Affiliates' right
to terminate the Executive's employment without prior notice at any time for any
reason or for no reason.



Compliance with Laws and Regulations

. The Stock Award and the obligation of the Company to deliver the Shares
subject to the Stock Award are subject to compliance with all applicable laws,
rules and regulations, to receipt of any approvals by any government or
regulatory agency as may be required, and to any determinations the Company may
make regarding the application of all such laws, rules and regulations.



Restricted Stock

Stock Certificates

. Shares of restricted stock shall be evidenced by issuance of a stock
certificate(s), which shall be held by the Company. Such certificate(s) shall be
registered in the Executive's name and shall bear an appropriate legend which
refers to the restrictions applicable to such Stock Award. Alternatively, Shares
may be recorded in book entry form.



Forfeiture; Delivery of Shares

. Except as set forth in Section 5, upon termination of the Executive's
employment prior to fully vesting, all Shares of restricted stock shall be
forfeited and reacquired by the Company. However the Committee may waive, in
whole or in part, any or all remaining restrictions applicable to the Stock
Award. Shares comprising any Stock Award held by the Company that are no longer
subject to restrictions shall be delivered to the Executive (or his Beneficiary)
promptly after the applicable restrictions lapse or are waived.



The Company will, if required by applicable law, withhold the minimum statutory
amount of Federal, state and/or local withholding taxes in connection with the
vesting of the Stock Award. The Executive may satisfy any such tax withholding
obligation by any of the following means, or by a combination of such means:
(i) a cash payment; (ii) by delivery to the Company of already-owned Shares
which have been held by the individual for at least six months having a Fair
Market Value, as of the Tax Withholding Date, sufficient to satisfy the amount
of the withholding tax obligation arising from an exercise or vesting of a Stock
Award; (iii) by authorizing the Company to withhold from the Shares otherwise
issuable to the individual pursuant to vesting of a Stock Award, a number of
Shares having a Fair Market Value, as of the Tax Withholding Date, which will
satisfy the amount of the withholding tax obligation; or (iv) by a combination
of such methods of payment. If the amount requested is not paid, the Company may
refuse to satisfy the Stock Award.

Notices

. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other addresses as either party
may have furnished to the other in writing in accordance herewith, except that
notice of a change of address shall be effective only upon actual receipt:





Company:

HERITAGE COMMERCE CORP
150 Almaden Blvd
San Jose, CA 95113
Attn: Corporate Secretary





with a copy to:

Buchalter, Nemer, Fields & Younger
601 South Figueroa Street, Suite 2400
Los Angeles, CA 90017
Attn: Mark A. Bonenfant, Esq.





Executive:

Walter Kaczmarek
150 Almaden Blvd.
San Jose, CA 95113



Force and Effect

. The various provisions of this Agreement are severable in their entirety. Any
judicial or legal determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.



Successors

. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.



Amendment and Termination

. The Committee may amend, modify or terminate the Agreement, at any time, in
such respects as it shall deem advisable. Any such amendment, modification or
termination shall not, without the consent of the Executive, adversely affect
his rights under the Stock Award.



THE COMPANY AND THE EXECUTIVE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE COMPANY AND THE
EXECUTIVE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

Miscellaneous

. No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.



Attorney Fees

. In the event of any action, suit or proceeding brought under or in connection
with this Agreement, the prevailing party therein shall be entitled to recover,
and the other party hereto agrees to pay, the prevailing party's costs and
expenses in connection therewith, including reasonable attorneys' fees.



Entire Agreement

. No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.



Governing Law

. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California without regard to its
conflicts of law principles.





IN WITNESS WHEREOF, Heritage Commerce Corp has caused this Agreement to be
executed by an appropriate officer and the Executive has executed this
Agreement, both as of the date and year first above written.

"COMPANY":

HERITAGE COMMERCE CORP

 

By:
William J. Del Biaggio, Jr.
Chairmen Of The Board

"EXECUTIVE":




Walter Kaczmarek





--------------------------------------------------------------------------------


